290 S.W.3d 158 (2009)
In the Interest of: A.D.S., A Minor by Her, Next Friend, Dawn R. Fischer, and Dawn R. Fischer, Individually, Respondent,
v.
Neal A. SIDEBOTTOM, Appellant.
No. WD 69890.
Missouri Court of Appeals, Western District.
August 11, 2009.
Paul T. Graham, Jefferson City, MO, for Appellant.
Gary E. Brotherton, Columbia, MO, for Respondent.
Before Division One: ALOK AHUJA, Presiding Judge, JAMES M. SMART and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Neal Sidebottom appeals the judgment determining paternity, custody, and child support for his daughter, A.D.S. Sidebottom alleges the circuit court erred in failing to make the written findings required by Section 452.375.6, RSMo Cum.Supp. 2008, and in ordering him to pay $494 per month in child support. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).